Title: To George Washington from George Skene Keith, 14 January 1792
From: Keith, George Skene
To: Washington, George



Sir,
Keith-hall by Aberdeen Jany 14th 1792

I take the Liberty of writing your Excellency, which I hope you will excuse, and of sending you a few Copies of a Pamphlet on Weights, Measures and Coins of which I beg your acceptance.
I write to you as a man of Mind, not as a man of Rank. But I should not have troubled you with this Letter, if the Treatise which accompanies it were not the work of much labour, and considered as the best which has hitherto been published on the subject.
In June 1790 I addressed a Copy of the first of the Tracts to Dr [Charles] Nisbet of Carlisle College, to be forwarded to your Excellency. And about five months ago a Copy of the Treatise when printed was sent to London to be forwarded to the President of the United States. But as the conveyance between Britain and America is very irregular, I have given you the trouble of this Letter, which comes by a channel in which I can depend. And as I propose nothing by this correspondence but to be useful to America I hope to be forgiven for addressing you at this time.
If my uncle, John Barclay Rector of St Lukes Parish, Maryland, (who was honoured with your Friendship or at least in early life indebted to your patronage) had lived a few years longer than he did, I should have seen in Major Washington at Mount Vernon that strength and vigour of mind which despises pomp

and is independent of rank or power, and which would have marked your character as a private Gentleman, though your Destiny had never called you forth to be the Deliverer of America. The Death of my relative, who made me a very generous offer to go out to Maryland, prevented me from leaving Britain, and determind me to enter into the Church of Scotland, where I have a very tolerable Benefice—As I originally intended to spend my Life in America, I have always been interested in the fate of that Country—And during the late war with Britain, I was one of the few Scotch Clergymen, who did not pray for the Destruction of the American Rebels, as they were too commonly termed—Now that American Liberty is secured, & that your Excellency as President of the United States has called their attention to the subject of the inclosed papers, I wish to give you what aid I can on a matter of great importance, whether it be received in a commercial, a philosophical, or a political light.
As Mr Jefferson had lately published a plan for Equalization of Weights & Measures, And as the National Assembly of France has proposed two different devices on this subject, I found it necessary to add a few pages in Writing—the last three of which I request your Excellency will peruse with attention—The first part of it is most proper for your Secretary Mr Jefferson—to whom in June last I sent a Copy of the pamphlet via London—along with that addressed to your Excellency—and one to Dr Nisbet, Principal of Carlisle College—to Mr Joseph Haskins Merchant in Easton, Eastern shore Maryland—and to Mr James Kemp a native of my parish, whom I found a young man of real genius, and got him taken from keeping cattle to be fitted for his present office—our Rector of Great Choptank Parish near Cambridge, Maryland.
As your Excellency’s politeness is equal to the manliness of your character, I beg you will have the goodness to cause Copies be sent to them, if what I sent formerly has not reached you.
If any Gentleman wishes to correspond with me on this subject, my address is the Revd G. S. K. of Keith-hall by Aberdeen N.B. I have the honor to be with the greatest Regard Sir Your most obedt huble Servant

Geo: Skene Keith


P.S. As I can only get Room (from the friend who forwards this) for 8 Copies, You need only forward—that is cause one of your

secretaries forward, one Copy to Mr Haskins who is married to my Cousin Miss Barclay—I beg your Excellencys pardon for this Liberty. But I cannot get them conveyed by a sure channel—I shall send to your Order in London 100 Copies to be given to the members of your Legislature, if you think them worth the Carri⟨age⟩ to America—I send a letter to Mrs Barclay which ⟨mutilated⟩y will cause be forwarded with Mr Haskins Cop⟨y⟩.


G.S.K.
